Opinion filed August 7, 2014




                                          In The


          Eleventh Court of Appeals
                                       __________

                                No. 11-12-00326-CR
                                       __________

                   AMMIE LUCILLE SMITH, Appellant
                                             V.
                      THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 2
                                Midland County, Texas
                          Trial Court Cause No. CR137834


                      MEMORANDUM OPINION
      Ammie Lucille Smith appeals her jury conviction of the misdemeanor
offense of false report to a peace officer.1 The trial court assessed Appellant’s
punishment at 180 days in jail, probated for a term of one year, and a fine of
$1,500. We affirm.


      1
       See TEX. PENAL CODE ANN. § 37.08 (West Supp. 2013).
                                  I. Background
      Prior to trial, Appellant filed an affidavit regarding indigence, in which she
stated that she had a monthly income of almost $2,000. Based on the affidavit, the
trial court assigned Appellant court-appointed counsel.
      After the jury found Appellant guilty of the offense of false report to a peace
officer, the trial court ordered Appellant to reimburse Midland County for the cost
of her court-appointed attorney. Appellant’s attorney then filed a notice of appeal
and a motion to withdraw. In the motion to withdraw, counsel informed the trial
court that Appellant had requested that he withdraw. The trial court granted the
motion.
      When this court first notified Appellant that her brief was due, we received a
pro se response in which Appellant stated that she needed more time to find an
attorney. We then abated this appeal, notified Appellant of the abatement, and
remanded the case to the trial court so that it could conduct a hearing to determine
the following: whether Appellant was indigent and, if so, whether she desired to
have counsel appointed for appeal; whether Appellant had retained counsel; and
whether Appellant wished to continue this appeal.
      Upon remand, the trial court set this case for a hearing. Although the county
clerk duly notified Appellant of the hearing, Appellant failed to appear.
Consequently, the trial court was unable to make any of our requested
determinations.
      This court then once again notified Appellant that her brief was due for
filing. In response, Appellant filed pro se correspondence that we assume is meant
to serve as her brief.
                                    II. Analysis
      We find that Appellant’s brief is insufficient to meet the requirements
imposed by TEX. R. APP. P. 38.1. See McDuff v. State, 939 S.W.2d 607, 613 (Tex.
                                         2
Crim. App. 1997) (holding that an insufficiently briefed point of error presents
nothing for review).            Although we give a pro se appellant some latitude in
complying with the Rules of Appellate Procedure, Appellant’s brief fails to meet
almost all of the requirements.2 See Perez v. State, 261 S.W.3d 760, 763 n.2 (Tex.
App.—Houston [14th Dist.] 2008, pet. ref’d) (holding that a pro se litigant is held
to the same standards as a licensed attorney and must comply with applicable laws
and rules of procedure).
        Appellant’s brief does not identify the parties involved in this case and
contains no statement of the case and no prayer. See TEX. R. APP. P. 38.1(a), (d),
(j). Appellant’s brief also fails to allege specific points of error and contains no
legal authority or argument. See TEX. R. APP. P. 38.1(f), (i). Although Appellant
provides a recitation of the facts, she does not identify where those facts can be
found within the appellate record. See TEX. R. APP. P. 38.1(g); Narvaiz v. State,
840 S.W.2d 415, 430 (Tex. Crim. App. 1992) (holding that appellant waived any
error by failing to identify where in the record the alleged error occurred).
        It is apparent from the tenor of Appellant's brief that she is dissatisfied with
her conviction; however, dissatisfaction alone is not enough to sustain an appeal.
See Payne v. State, No. 14-93-00509-CR, 1995 WL 321181, at *1 (Tex. App.—
Houston [14th Dist.] May 25, 1995, pet. ref’d) (not designated for publication).
We also note that Appellant is not entitled to special consideration solely because
she is pro se. See Johnson v. State, 760 S.W.2d 277, 279 (Tex. Crim. App. 1988).
        There is nothing but the record presented for our review. We have reviewed
the record and have concluded that no fundamental error occurred in this case. See

        2
           In her brief, Appellant states that she is unable to afford an attorney. This court is not the proper
place to address such a claim. Appellant was given an opportunity to present her claim of indigence to
the trial court, and she failed to appear. Without any reference in the record to her retention of counsel or
any appointment of counsel, we are constrained to assume that Appellant chose to appear and proceed pro
se in this appeal.


                                                       3
Ashcraft v. State, 802 S.W.2d 905, 906 (Tex. App.—Fort Worth 1991, no pet.);
Meza v. State, 742 S.W.2d 708, 709 (Tex. App.—Corpus Christi 1987, no pet.);
see also TEX. R. APP. P. 38.8(b)(4).
                              III. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                   MIKE WILLSON
                                                   JUSTICE


August 7, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         4